Exhibit 10.1

 

Picture 1 [wcn20190630ex1017747e0002.jpg]

 

July 25, 2019

 

Darrell W. Chambliss

3 Waterway Square Place, Suite 110

The Woodlands, Texas  77380

Re:       The Waste Connections US, Inc. Separation Benefits Plan

Dear Darrell:

This letter agreement (this “Letter Agreement”) relates to the Separation
Benefits Plan (and Summary Plan Description) of Waste Connections US, Inc., a
Delaware corporation (the “Company”), effective July 24, 2018 (the “Plan”).

Through this Letter Agreement, you are being offered the opportunity to become a
participant in the Plan (a “Participant”), and thereby to be eligible to receive
the severance and change in control benefits set forth therein, effective as of
July 25, 2019 (the “Participant Effective Date”).  A copy of the Plan is
attached to this Letter Agreement.  You should read it carefully and become
comfortable with its terms and conditions, and those set forth below.

By signing below, you will be acknowledging and agreeing to the following
provisions:

1.         that you have received and reviewed a copy of the Plan;

2.         that terms not defined in this Letter Agreement but beginning with a
capital letter have the meaning assigned to them in the Plan;

3.         that participation in the Plan requires that you agree irrevocably
and voluntarily to the terms of the Plan (including, without limitation, the
covenants set forth in Sections 5, 6 and 12 of the Plan) and the terms set forth
below; and

4.         that you have had the opportunity to carefully evaluate this
opportunity, and desire to participate in the Plan according to the terms and
conditions set forth herein.





 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com




Subject to the foregoing, we invite you to become a Participant in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this Letter Agreement to the Company within thirty (30) days of your receipt of
this Letter Agreement.

You and the Company (hereinafter referred to as the “parties”) hereby AGREE as
follows:

1.         Positions and Responsibilities.  During the Term, you will be
directly employed by the Company, will serve as Executive Vice President and
Chief Operating Officer of Waste Connections, Inc., a corporation organized
under the laws of Ontario, Canada (the “Parent”) and certain of its
subsidiaries, including the Company, and will perform such other duties and
responsibilities as may be reasonably assigned to you from time to time by the
Parent’s Board of Directors (the “Board”) and/or Chief Executive Officer (the
“CEO”).  You will devote your attention, energies and abilities in those
capacities to the proper oversight and operation of the business of the WCI
Group to the exclusion of any other occupation.  As Executive Vice President and
Chief Operating Officer of the Parent and certain of its subsidiaries, including
the Company, you will: (i) report to the CEO or his designee, (ii) be based at
the Parent’s principal administrative offices in The Woodlands, Texas, and (iii)
be responsible for all duties, authority and responsibility customary for such
positions.  You will devote such time and attention to your duties as are
reasonably necessary to the proper discharge of your responsibilities
hereunder.  You agree to perform all duties consistent with: (a) policies
established from time to time by the WCI Group; and (b) all applicable legal
requirements.  For purposes of the Plan, you are hereby designated as a
President/EVP Participant.

2.         Compensation, Benefits and Reimbursement of Expenses.

a.          Base Salary.  The Company hereby agrees to pay you an annual base
salary of Five Hundred Twenty Seven Thousand Eight Hundred Seventy Five Dollars
($527,875) (“Base Salary”).  Your Base Salary will be payable in accordance with
the Company’s normal payroll practices, and your Base Salary is subject to
withholding and social security, unemployment and other taxes.  Further
increases in Base Salary will be considered by the Board.

b.         Performance Bonus.  You shall be entitled to an annual cash bonus
(the “Bonus”) based on the Parent’s attainment of reasonable financial
objectives to be determined annually by the Board.  Your target annual Bonus
will equal Eighty Five Percent (85%) of the applicable year’s ending Base Salary
and will be payable if the Board determines, in its sole and exclusive
discretion, that that year’s financial objectives have been attained.  Nothing
in the Plan or in this Letter Agreement shall invalidate any cash bonus plan
approval by the Board or a Committee of the Board





 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com




providing for higher payments in the event extraordinary or “stretch” goals are
met.  The Bonus will be paid in accordance with the Parent’s bonus plan, as
approved by the Board; provided, that in no case shall any portion of the Bonus
with respect to any such fiscal year be paid more than three (3) months after
the end of such fiscal year.

c.          Grants of Equity Awards.  You shall be eligible for annual grants of
restricted share unit awards, performance share unit awards or other Equity
Awards on such terms and to such level of participation as the Board or the
Compensation Committee of the Board determines to be appropriate, bearing in
mind your positions and responsibilities, provided that the target annual amount
of such awards is expected to be equal in value to 172.5% of your Base Salary on
the date of grant.  The terms of any such Equity Awards shall be governed by the
relevant plans under which they are issued and described in detail in applicable
agreements between the Parent and you.

d.         Other Benefits.  You will be entitled to paid annual vacation, which
will accrue on the same basis as for other employees of the Company of similar
rank, but which will in no event be less than four (4) weeks for any twelve (12)
month period commencing January 1st of each year.  You also will be entitled to
participate, on the same terms as other employees of the Company participate, in
any medical, dental or other health plan, pension plan, profit-sharing plan and
life insurance plan that the Company may adopt or maintain, any of which may be
changed, terminated or eliminated by the Company at any time in its exclusive
discretion.

e.          Reimbursement of Other Expenses. The Company agrees to pay or
reimburse you for all reasonable travel and other expenses incurred by you in
connection with the performance of your duties on presentation of proper expense
statements or vouchers. All such supporting information shall comply with all
applicable Company policies relating to reimbursement for travel and other
expenses.

f.          Other Perquisites.  You shall be entitled to all perquisites
provided to a President/EVP Participant, as approved by the Compensation
Committee of the Board, and as they may exist from time to time, including
reimbursement of up to $20,000 annually for costs you incur for country club and
professional association membership dues and professional financial and tax
planning services.





 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com




3.         Severance and Change in Control Benefits.

a.          Termination without Cause or for Good Reason.  If your employment is
terminated by the Company without Cause or by you for Good Reason, the Company
will pay you, in lieu of any payments under Section 4 of the Plan for the
remainder of the Term, a Severance Amount equal to 2.99 times the sum of your
Base Salary as of the Date of Termination plus your target annual Bonus for the
year in which the termination occurs.  This amount will be paid in accordance
with Section 7(b) or Section 8(a) of the Plan, as applicable, in addition to any
other payments specified therein.

b.         Payments on Change in Control.  If a Change in Control occurs during
the Term and your employment with the Company is terminated by the Company
without Cause or by you for Good Reason, in each case within two (2) years after
the effective date of the Change in Control, then you will be entitled to
receive and the Company agrees to pay to you, in lieu of payments under Section
4 of the Plan for the remainder of the Term, a Severance Amount equal to 2.99
times the sum of your Base Salary as of the Date of Termination plus your target
annual Bonus for the year in which the termination occurs.  This amount will be
paid in accordance with Section 10(a) of the Plan, in addition to any other
payments specified therein.

c.          Additional Benefits.  In addition to the Severance Amount specified
in Sections 3(a) and (b) above, for two years following your termination of
employment for the reasons specified under either of those Sections, the Company
shall make available to you and your eligible dependents coverage under the
Company’s group medical insurance (including group health, dental, and visions
benefits) (which shall be concurrent with any health care continuation benefits
to which you or your eligible dependents are entitled under Consolidated Omnibus
Budget Reconciliation Act (also known as “COBRA”)); provided, however, that you
shall be obligated to pay the Company for the portion of the premiums for such
coverage on an after-tax basis equal to the amount paid by active employees for
such coverage (the “Medical Insurance Benefit”). Notwithstanding the previous
sentence, with regard to such continuation coverage, if the Company determines
in its sole discretion that it cannot provide the foregoing benefit without
potentially violating applicable law or potentially incurring penalties, excise
taxes and fees pursuant to the Internal Revenue Code and the Department of
Treasury regulations promulgated thereunder (including, without limitation,
Section 2716 of the Public Health Service Act), the Medical Insurance Benefit
shall terminate and you shall not be eligible to receive any further benefits
related to the Medical Insurance Benefit other than as otherwise required by
applicable law.





 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com




4.         Right to Other Payments.  In consideration of becoming eligible to
receive the severance and change in control benefits provided under the terms
and conditions of the Plan, in addition to providing the waiver required by
Section 7(e) or Section 8(c) of the Plan, as applicable, you agree to waive any
and all rights, benefits, and privileges to severance benefits that you might
otherwise be entitled to receive under any other plan or arrangement.

5.         Change in Control.  For purposes of this Letter Agreement, in
addition to the events described in the definition of “Change in Control” in
Section 27(f) of the Plan, a Change in Control shall also occur if:

a.          any “person” (as defined in Section 13(d) and 14(d) of the Exchange
Act), shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
outstanding voting securities of a subsidiary of Parent that owns all or
substantially all of the WCI Group’s United States operations;

b.         there is a reorganization, merger or other business combination of a
subsidiary of Parent that owns all or substantially all of the WCI Group’s
United States operations with any other corporation, other than any such merger
or other combination that would result in the voting securities of the
subsidiary outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the subsidiary or such surviving entity
outstanding immediately after such transaction; or

c.          there is a direct or indirect sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) by the WCI
Group of all, or substantially all, of its United States operations.

6.         Entire Agreement.  You understand that the waiver set forth in
Section 4 above is irrevocable and that this Letter Agreement and the Plan set
forth the entire agreement between the parties with respect to any subject
matter covered herein.  You agree and acknowledge that this Letter Agreement and
the Plan supersede and replace that certain letter agreement between you and the
Company, dated October 19, 2018.

7.         Survival. Your participation in the Plan will continue in effect
following any termination that occurs while you are a Participant in the Plan
with respect to all rights and obligations accruing as a result of such
termination.

8.         Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually





 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com




executing such counterparts, and all of which together shall constitute one
instrument. A facsimile, telecopy or other reproduction of this Letter Agreement
may be executed by one or more parties and delivered by such party by facsimile
or any similar electronic transmission device pursuant to which the signature of
or on behalf of each such party can be seen. Such execution and delivery shall
be considered valid, binding and effective for all purposes.

9.         Miscellaneous. This Letter Agreement and the Plan set forth the
entire agreement between the WCI Group and you concerning the subject matter
described herein, and fully supersede any and all prior oral or written
agreements, promises or understandings between the WCI Group and you concerning
the subject matter described herein including, without limitation, any
acceleration provisions set forth in any agreement evidencing an Equity Award
held by you. Further, you represent and acknowledge that in executing this
Letter Agreement, you do not rely, and have not relied, on any prior oral or
written communications by the WCI Group, and you expressly disclaim any reliance
on any prior oral or written communications, agreements, promises, inducements,
understandings, statements or representations in entering into this Letter
Agreement. Therefore, you understand that you are precluded from bringing any
fraud or fraudulent inducement claim against the WCI Group associated with any
such communications, agreements, promises, inducements, understandings,
statements or representations.  The Company and you are entering into this
Letter Agreement based on each party’s own judgment.

10.       Execution.  You recognize and agree that your execution of this Letter
Agreement results in your enrollment and participation in the Plan, that you
agree to be bound by the terms and conditions of the Plan and this Letter
Agreement, and that you understand that this Letter Agreement may not be amended
or modified except pursuant to Section 20 of the Plan.

[Remainder of page left intentionally blank. Signatures to follow.]





 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com




IN WITNESS WHEREOF, the parties have executed this Letter Agreement, which shall
be deemed effective as of the Participant Effective Date.

 

 

 

 

 

    

WASTE CONNECTIONS US, INC.

 

 

 

 

 

By:

/s/ Worthing F. Jackman

 

 

 

Worthing F. Jackman

 

 

 

President and Chief Executive Officer

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ Darrell W. Chambliss

 

 

Darrell W. Chambliss

 

 

 

 

Picture 4 [wcn20190630ex1017747e0001.jpg]

3 Waterway Square Place, Suite 110, The Woodlands, TX 77380

Tel (832) 442-2200  Fax (832) 442-2290  www.wasteconnections.com

